DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is being considered by the examiner.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 09/14/2022.  Claims 1, 8 and 15 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Border has been used for new ground(s) of rejection.
Examiner would further like to address Applicant’s argument. Applicant submits “Additionally, Seo further fails to disclose features of the selecting condition, the display number, and the preference level in amended independent claim 1”. (Remarks, page 9, third paragraph)
Examiner respectfully disagrees. Claim 1 has been amended as “wherein the selecting condition comprises at least one of a display number and a preference level, the display number is a quantity of the POI to be displayed”. Seo discloses a selecting condition comprises a display number, the display number is a quantity of the POI to be displayed. Paragraph 39 of Seo discloses to recognize an external vehicle (display number as one) from among a plurality of candidate vehicles based on eye information of the driver or input information of the driver. The external vehicle is the POI to be displayed as seen in figures 8 and 9.

Claim Interpretation under 35 USC § 112(f) or 35 USC 112 (pre-AIA ) sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage device, the storage device configured to store one or more programs in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: page 4, paragraph 15 recites “the storage device may include a memory of the vehicle-mounted displaying device and/or an external storage card, such as a memory stick, a smart media card, a compact flash card, or any other type of memory card”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US. Pub. No. 2014/0063064, hereinafter “Seo”) in view of Border et al. (US. Pub. No. 2013/0278631, hereinafter “Border”).
As to claims 1, 8 and 15, (currently amended) Seo discloses a vehicle-mounted displaying device [figure 3A, display device “121” for vehicle “100”], associated with its computer-implemented method and its non-transitory storage medium having stored instructions, comprising:
a processor [figure 3A, controller “130”]; and
a storage device [paragraph 112, a memory], the storage device configured to store one or more programs which, when executed by the processor [paragraph 112, image frame may be stored in a memory, paragraph 131, audio data stored in a memory, paragraph 135, the controller 130 may extract previously generated images from the memory, paragraph 142, may include a memory, the memory may store a program for processing and controlling the controller], cause the processor to:
set a display region on a window of a vehicle [figure 9, set a display region “920” on a window of “100”];
obtain at least one driving parameter of the vehicle [paragraph 94, provide the information providing “100” with location information, paragraph 100, the information provided by the navigation device may include shortest route information, current information and map information, paragraph 108, sensor 111 may acquire status information such as fuel status information…driving speed information, driving direction information of vehicle 100];
obtain point of interest (POI) information that satisfies a preset condition according to the at least one driving parameter [figures 11A-B, obtain external vehicle (POI) information that at an invisible distance from the driver (preset condition) according to the current location and the driving direction of vehicle “100” per paragraph 208];
obtain at least one facial parameter of a user [paragraph 22, recognizing a location of the driver’s eyes], and select POI information according to at least one selecting condition corresponding to the external vehicle, based on the location of the driver’s eyes, paragraph 39, recognize the external vehicle from among the plurality of candidate vehicles based on eye information of the driver or input information of the driver]; and
project the POI information to the display region [figures 9, 10, 11A-B, project the POI information of external vehicle to the display region];
wherein the selecting condition comprises at least one of a display number and a preference level, the display number is a quantity of the POI to be displayed [Paragraph 39,  recognize an external vehicle (display number as one) from among a plurality of candidate vehicles based on eye information of the driver or input information of the driver, figures 8 and 9, the external vehicle is the POI to be displayed], the preference level comprises a first type of POI in which the user is interested and a second type of POI in which the user is not interested.
Seo does not disclose to determine the user identity according to the at least one facial parameter, obtain at least one selecting condition corresponding to the user identity.
Border teaches to determine a user identify according to at least one facial parameter [paragraph 779, the system may employ facial recognition of a traveler], obtain at least one selecting condition corresponding to the user identity [paragraph 779, the system may be used for social networking using facial recognition of the traveler, may send and/or receive a friend request, recognize the presence of a person in the environment and present social networking content related to a relationship between the wearer and the recognized person].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the vehicle-mounted displaying device of Seo to determine the user identity according to the at least one facial parameter, obtain at least one selecting condition corresponding to the user identity, as taught by Border, in order to provide a label for each of the objects and for each eye of the user, and, using the disparity values, places the labels within the field of view of the user (Border, abstract).
As to claims 2, 9 and 16, (original) Seo discloses the vehicle-mounted displaying device of claim 1, associated with its computer-implemented method and its non-transitory storage medium having stored instructions, wherein the at least one driving parameter is a current position or a driving direction of the vehicle [paragraph 94, provide the information providing “100” with location information, paragraph 100, the information provided by the navigation device may include shortest route information, current information and map information, paragraph 108, sensor 111 may acquire status information such as fuel status information…driving speed information, driving direction information of vehicle 100], and the preset condition is a relative distance or a preset range, the relative distance is a distance between the POI and the current position of the vehicle, the preset range is at the driving direction [figures 11A-B, obtain external vehicle (POI) information that at an invisible distance from the driver (preset condition) according to the current location and the driving direction of vehicle “100” per paragraph 208].
As to claims 3, 10 and 17, (original) Seo discloses the vehicle-mounted displaying device of claim 1, associated with its computer-implemented method and its non-transitory storage medium having stored instructions, wherein set the display region on the window of the vehicle comprises: 
obtain face information of the user [paragraph 87, information about a driver (information about location of the driver’s eyes, drowsiness status information, alcohol level status information)]; 
determine a user type according to the face information [paragraph 87, information about a driver (information about location of the driver’s eyes, drowsiness status information, alcohol level status information)]; and 
adjust at least one display position in the display region according to the user type [paragraph 22, adjust a display location or an angle of the object corresponding to the external vehicle, based on the location of the driver’s eyes].
As to claims 4, 11 and 18, (original) Seo discloses the vehicle-mounted displaying device of claim 1, associated with its computer-implemented method and its non-transitory storage medium having stored instructions, wherein the at least one facial parameter is a face image or an eyeball position [paragraph 87, information about a driver (information about location of the driver’s eyes, drowsiness status information, alcohol level status information].
As to claims 5, 12 and 19, (original) Seo discloses the vehicle-mounted displaying device of claim 4, associated with its computer-implemented method and its non-transitory storage medium having stored instructions, wherein the face information comprises a focusing distance and a facial orientation [paragraph 110, eye orientation of the driver, paragraph 138, an orientation of the driver’s eyes, paragraph 175, recognize a vehicle on which the eyes of the driver are focused…].
As to claims 6, 13 and 20, (original) Seo discloses the vehicle-mounted displaying device of claim 5, associated with its computer-implemented method and its non-transitory storage medium having stored instructions, wherein project the POI information to the display region comprises: 
obtain the eyeball position of the user [paragraph 22, recognizing a location of the driver’s eyes]; 
project the POI information to the display region when the eyeball is detected to move to a preset position [paragraph 22, adjust a display location or an angle of the object corresponding to the external vehicle, based on the location of the driver’s eyes, paragraph 39, recognize the external vehicle from among the plurality of candidate vehicles based on eye information of the driver or input information of the driver].
As to claims 7 and 14, (original) Seo discloses the vehicle-mounted displaying device of claim 1, associated with its computer-implemented method, the processor further: 
changes a display mode of the POI information according to a change of a distance between the vehicle and the POI [abstract, corresponding to the external vehicle on the transparent display in the determined display mode, wherein the display mode may include an augmented reality mode displaying an image obtained by overlaying a virtual image on actual image of the external vehicle that is observed through the transparent display, and a map mode displaying the object corresponding to the external vehicle after mapping the object to a map].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622